Title: From James Madison to Thomas Jefferson, 13 February 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Feby. 13th. 1783.
The Chevr. de la Luzerne having just given me notice that he shall send an Express to the Romulus in ½ an hour I sieze the opportunity of inclosing a copy of the British Kings Speech which presages a speedy establishment of peace. What effect this circumstance may have on your mission is at present uncertain. For myself I cannot think that any thing short of a final & authentic ratification ought to be listened to in that view. But I am told that it is the opinion of Mr. Morris that no vessel will sail from any American port whilst the critical uncertainty continues. Whether any & what changes may be produced in the orders to the Romulus will be known from the Commander.
Adieu
J. Madison Jr
